                                                                                  FILED
                                                                               IN CLERK'S OFFICE
                                                                           US DISTRICT COURT E.D.N.Y,
UNITED STATES DISTRICT COURT
                                                                           ★ DEC 13 2013
EASTERN DISTRICT OF NEW YORK
                                                            -X
TRUSTEES OF THE PAVERS AND ROAD                                            BROOKLYN OFFICE
BUILDERS DISTRICT COUNCIL WELFARE,
PENSION, ANNUITY AND APPRENTICESHIP,
SKILL IMPROVEMENT AND SAFETY FUNDS,                                  MEMORANDUM
                                                                     DECISION & ORDER
                                   Plaintiff,
                                                                     12-CV-3576(AMD)(RER)
                     - against -

ONE TEN RESTORATION,INC. and
COLONIAL SURETY COMPANY,

                                   Defendants,
                                                                 X
COLONIAL SURETY COMPANY,
                                    Defendant/Third-Party
                                   Plaintiff,
                     - against-

ONE TEN RESTORATION,INC., AMJAD NAZIR,
RUKHSANA NAJEEB, and EAST PORT EXCAVATION
& UTILITIES CONTRACTORS,INC., d/b/a EAST PORT
EXCAVATION,

                                   Third-Party Defendants,
                                                                 X
ANN M.DONNELLY,United States District Judge:

       Third-party plaintiff Colonial Surety Company ("Colonial") commenced this action on

February 6, 2013, against the third-party defendants One Ten Restoration, Inc.("One Ten"),

Amjad Nazir, Rukhsana Najeeb, and East Port Excavation & Utilities Contractors, Inc., d/b/a

East Port Excavation, to recover damages and premiums owed to it pursuant to an indemnity

agreement. On May 29, 2018,1 granted Colonial's motion for partial summary judgment against

Najeeb for contractual indemnification in the amount of $554,908.06, and deferred ruling on

Colonial's request for pre-judgment and post-judgment interest. For the reasons discussed

below, I now grant Colonial's request for pre-judgment and post-judgment interest.

                                                 1
                                            BACKGROUND*

          On January 23,2009, Colonial and third-party defendants One Ten,Nazir, and Najeeb

 executed a General Indemnity Agreement,in which they agreed "jointly and severally" to

 indemnify Colonial "in connection with any [bjonds written on behalf of One Ten Restoration,

 Inc." (Indemnity Agreement,ECF No. 130-1.) The agreement was signed by Colonial, Nazir

(individually and on behalf of One Ten), and Najeeb. {Id.)

          On February 6,2013, Colonial asserted, inter alia, a cross-claim for contractual

 indemnification against One Ten, Nazir and Najeeb. (Am. Answer & Third-Party CompL,ECF

 No. 17     37-41.) On January 13,2016, Colonial agreed to settle its claims, and on October 6,

 2016, Magistrate Judge Reyes entered a Consent Judgment in favor of Colonial and against One

 Ten and Nazir for $462,800.00. (Minute Entry, 1/13/2016; Consent J., ECF No. 113.) Najeeb

 did not sign the Consent Judgment. (ECF No. 113.)

          On May 29,2018,1 granted summary judgment for contractual indemnification against

 Najeeb, finding that under New York law,the Indemnity Agreement was a valid and enforceable

contract that was binding on Najeeb. (ECF No. 128.) I ruled that New York law governed the

action because both parties' filings on summary judgment cited only New York law and

therefore, they consented implicitly to the application ofNew York law to their dispute.^ (See

ECF Nos. 123-1, 125-4, 128.) I found that Najeeb was jointly and severally liable to Colonial

for contractual indemnification in the amount of$554,908.06. (ECF No. 128.)



'The Court assumes the parties' familiarity with the facts underlying this action and only repeats facts
relevant to the instant motion.
^ "While the Indemnity Agreement does not contain a choice oflaw provision and neither party addresses
this issue, both parties assume that New York law controls in this dispute. Thus,I find that the parties'
'implied consent' that New York law governs 'is sufficient to establish choice oflaw.' Santalucia v.
Sebright Transp., Inc., 232 F.3d 293, 296(2d Cir. 2000)(quoting Tehran-Berkeley Civil &
Environmental Engineers v. Tippetts—Abbett—McCarth^Stratton,888 F.2d 239,242(2d Cir.1989));see
also Olin Corp. v. OneBeaconAm. Ins. Co., 864 F.3d 130, 153 n.l 1 (2d Cir. 2017)." (ECF No. 128.)
        In its motion seeking pre-judgment and post-judgment interest, Colonial asks for(1) pre-

judgment interest in the amount of$162,594.31, for the period ofthe date of each payment by

Colonial through May 29,2018(inclusive) pursuant to C.P.L.R. § 5001;(2)pre-judgment

interest pursuant to C.P.L.R. § 5002 for the period of May 30, 2018, until final judgment is

entered; and (3)post-judgment interest pursuant to 28 U.S.C. § 1961, beginning on the entry of

final judgment. (ECFNo, 129.) Colonial argues that pre-judgment and post-judgment interest

are mandatory imder New York and federal law, respectively. {Id.)

       Najeeb does not dispute that pre-judgment and post-judgment should be awarded. (ECF

No. 130.) Instead, she argues that New Jersey law should apply to the pre-judgment interest

analysis because "there is a significant difference in New York and New Jersey laws regarding

the right to pre-judgment interest," and because the Indemnity Agreement has no choice oflaw

provision mandating the application ofNew York law. {Id.)

                                         DISCUSSION


Pre-Judgment Interest

        Under New York's choice-of-law rules, which the Court must apply in this diversity

action,"the allowance of prejudgment interest is controlled by the law of[the state] whose law

determined liability on the main claim." See Schwartz v. Liberty Mut. Ins. Co.., 539 F.3d 135,

147(2d Cir. 2008)(alteration in original)(quoting Entron, Inc. v. Affiliated FMIns. Co.., 749

F.2d 127,131 (2d Cir. 1984)); Schipani v. McLeod,541 F.3d 158,164(2d Cir.2008)(in diversity

cases, state law governs the award of pre-judgment interest); Cont'l Cas. Co. v. Contest

Promotions NY, LLC, No. 15-cv-501, 2016 WL 1255726, at *7 n.6(E.D.N.Y. Mar. 28, 2016)

("[Tjhe Court applies New York law to Plaintiffs breach ofcontract claim...and therefore the

Court turns to New York law to determine whether Plaintiff is entitled to prejudgment interest.").
New York law requires that I apply the same analysis to the issue of pre-judgment interest as I

applied to a loss-allocation determination, such as joint and several liability. Caruolo v. John

Crane, Inc., 226 F.3d 46,59(2d Cir. 2000)(district court erred in not applying Rhode Island

law, which it properly applied to the loss-allocating issue ofjoint and several liability).

        As noted above, both parties' arguments on summary judgment on the indemnification

claim cited New York law. I also determined that Najeeb was jointly and severally liable to

Colonial based on New York law. It would be inconsistent with the prior rulings in this case,

and with Second Circuit precedent, to apply New Jersey law on the subject of pre-judgment

interest. See Caruolo, 226 F.3d at 59; Schwartz,539 F.3d at 147.^

        Under N.Y. C.P.L.R. § 5001, pre-decision interest is calculated from the date the contract

damages begin until the date ofthe decision awarding damages. See Rhodes v. Davis, 628 F.

App'x 787,792(2d Cir. 2015)(pre-judgment interest "is generally mandatory 'upon a sum

awarded because of a breach of performance ofa contract'")(citing § 5001(a)). "Where such

damages were incurred at various times, interest shall be computed upon each item from the date

it was incurred." N.Y. C.P.L.R. § 5001(a). The statutory interest rate is nine percent per annum.

N.Y. C.P.L.R. § 5004. Colonial is entitled to $162,594.31 in pre-judgment interest, accruing

from the date of each payment by Colonial, until May 29,2018,the date I granted summary

judgment."^



^ I reject Najeeb's argument that choice-of-Iaw analysis requires me to apply New Jersey law. See Avis
Budget Car Rental, Inc. v. JD2 Envtl, Inc., No. 12-cv-5010, 2018 WL 1175709, at *2(E.D.N.Y. Mar.6,
2018)("Although JD2 insinuates that New Jersey's lower rate of pre-judgment interest should be applied
to prevent'forum shopping'...the Court finds no such forum shopping here, where Avis merely seeks to
apply the prejudgment interest rate ofthe state whose substantive law gives rise to Avis's claim for
negligence.").
^ Colonial calculates this amount to be $162,594.31 in pre-judgment, pre-decision interest, based on the
sworn affidavit of Wayne Nunziata,the President of Colonial Surety Company. {See EOF Nos. 123-2,
129-1.) Najeeb does not dispute the amount or the underlying facts in the affidavit. {See EOF No. 130.)
        Under N.Y. C.P.L.R. § 5002 and 5004, pre-judgment, post-decision interest is calculated

at a rate of nine percent per annum,from the date ofthe decision awarding damages to the date

ofthe entry of final judgment. Accordingly, Colonial is entitled to post-decision interest of

$49,941.73 per annum,or $136.83 per day, beginning on May 30, 2018, and ending on the date

final judgment is entered.

Post-Judgment Interest

        While pre-judgment interest is calculated according to state law in diversity actions,

federal law governs post-judgment interest. Schipani, 541 F.3d at 165;see also Westinghouse

Credit Corp. v. D'Urso,371 F.3d 96,98(2d Cir. 2004). Post-judgment "[ijnterest shall be

calculated from the date ofthe entry ofthejudgment, at a rate equal to the weekly average 1-

year constant maturity Treasury yield, as published by the Board of Governors ofthe Federal

Reserve System,for the calendar week preceding the date ofthe judgment." 28 U.S.C.

§ 1961(a). Post-judgment interest is mandatory. See 28 U.S.C.A. § 1961 ("Interest shall be

allowed on any money judgment in a civil case recovered in a district court."); Cappiello v. ICD

Publications, Inc., 720 F.3d 109, 112(2d Cir. 2013)("[Ujnder § 1961,federal district courts

must apply the federal rate of post-judgment interest to judgments rendered in diversity

actions."). Accordingly, the plaintiff is entitled to post-judgment interest from the date judgment

is entered, at the rate set by law.

                                         CONCLUSION


        Colonial's request for pre-judgment and post-judgment interest is granted. Colonial is

entitled to a)$162,594.31 in pre-judgment interest, pursuant to N.Y. C.P.L.R. § 5001;

b)$49,941.73 in pre-judgment interest per annum,or $136.83 per day, beginning on May 30,

2018, and ending on the date final judgment is entered, pursuant to N.Y. C.P.L.R. § 5002; and
c) post-judgment interest beginning on the date judgment is entered, pursuant to 28 U.S.C.A.

§ 1961.

SO ORDERED.




                                                     s/Ann M. Donnelly
                                                   Ann M. Donnelly
                                                   United States District Judge


Dated: Brooklyn, New York
       December 13,2018
